Citation Nr: 1445346	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  10-31 719	)	DATE
	)
	)


THE ISSUE

1.  Whether the decision to deny service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy, was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy.

3.  Entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy


REPRESENTATION

Moving party represented by:  Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and C. D'A.

ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from November 1974 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Travel Board hearing in June 2013 before the undersigned.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a decision dated February 12, 1998, the RO denied service connection for a fibroids, status post total abdominal hysterectomy and bilateral salpingo-oopherectomy; the Veteran did not file a timely notice of disagreement regarding that decision.

2.  The correct facts, as they were known at the time, were considered by the RO on February 12, 1998.

3.  The law was correctly applied in the February 12, 1998 RO decision.

4.  In a decision dated June 8, 2006, the RO denied reopening service connection for  fibroids, status post total abdominal hysterectomy and bilateral salpingo-oopherectomy, citing a lack of new and material evidence; the Veteran did not file a timely notice of disagreement regarding that decision.

5.  The correct facts, as they were known at the time, were considered by the RO on June 8, 2006.

6.  The law was correctly applied in the June 8, 2006 RO decision.

7.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection has been received since the June 2006 rating decision.


CONCLUSIONS OF LAW

1.  The February 12, 1998 and June 8, 2006 RO decisions denying service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo-oopherectomy, were not based on CUE.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.303 (2013).

2.  The February 1998 and June 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).

3.  New and material evidence has been received since the June 2006 denial of service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo-oopherectomy, to reopen the claim.  38 U.S.C.A. §§ 1110, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Clear and Unmistakable Error

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this motion as a matter of law.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the VCAA has no applicability to claims of clear and unmistakable error in prior Board decisions, and that VA's duties to notify and assist contained in the VCAA are not applicable to such motions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also VAOPGCPREC 12-2001.

The Veteran contends that a February 1998 rating decision that denied service connection for a gynecological disability, and the subsequent June 2006 rating decision that denied reopening, should be revised or reversed due to CUE.  She contends that the RO did not address the claimed issue of anemia, due to fibroids, that resulted in a hysterectomy.  She asserts that this is therefore a presumptive service-connected disability and that she was diagnosed within one year of military service.

A review of the record shows that a claim for service connection for a gynecological disability was originally denied by the RO in February 1998.  The Veteran was informed of the decision in a February 1998 notification letter.  Because the Veteran did not file a notice of disagreement regarding the February 1998 decision within one year from the date of the notification of the rating decision to appeal the denial of the claim, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final decisions, and, in the face of a claim of error, the presumption is even stronger.  Martin v. Gray, 142 U.S. 236 (1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  "Clear and unmistakable error" is a very specific and rare kind of error, of fact or law, that is undebatable, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE, it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi,   3 Vet. App. 310, 313-14 (1992) (en banc)).

In a CUE claim, "[t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Also, for a claim of CUE to be reasonably raised, the claimant must provide some degree of specificity as to what the error is, and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the error would have manifestly changed the outcome at the time it was made.  Bustos v. West, 179 F.3d 1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 (1992)); see also Fugo, 6 Vet. App. at 44 (1993).  Additionally, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo, at 43-44.  Moreover, VA's breach of a duty to assist cannot form the basis for a claim of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has raised a claim of CUE in the February 1998 RO rating decision, contending that, because she believes her anemia due to heavy menstruation was an indication of fibroids within one year after separation from service, the anemia and thus the fibroids, which resulted in a hysterectomy, should be service-connected under 38 C.F.R. § 3.309.  She asserts that the RO did not apply 38 C.F.R. § 3.309 and therefore, did not apply the correct law.

The Board finds that the law was correctly applied in the February 1998 RO decision.  The RO addressed the Veteran's anemia in the decision and noted that it was secondary to menorrhagia and had its onset after service.  The Board notes that the presumption in 38 C.F.R. § 3.309 is applicable only to primary anemia.     Because the law does not allow presumption of anemia secondary to menorrhagia and the anemia had its onset after separation from service, the RO correctly applied the facts to the law. 

Regarding the June 2006 denial of reopening, the Veteran did not submit any additional evidence indicating that her anemia was primary in nature or that her fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy, had its onset during service or is causally or etiologically related to service.  The Board finds that the law was correctly applied in the June 2006 denial of reopening.  

In her assertions of CUE, the Veteran focuses on the lack of application of 38 C.F.R. § 3.309 presumption for anemia.  The Board again notes that this is not applicable in her case, due to the fact that her anemia was due to her menstruation.  As such, the February 12, 1998 rating decision denying service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy, should not be reversed or revised based on CUE.

 New and Material Evidence

In this decision, the Board grants reopening entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding that issue.

The Veteran seeks to reopen a claim of entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A review of the record shows that a claim of service connection for a gynecological disability was originally denied in February 1998.  The Veteran did not file a notice of disagreement regarding the rating decision.  Therefore, the February 1998 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the February 1998 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

A claim to reopen the issue was denied in June 2006 based on a lack of new and material evidence.  Again, the Veteran did not file a notice of disagreement regarding the rating decision.  Therefore, the June 2006 decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the June 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2012); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in June 2006, VA has received additional evidence, including lay testimony from the Veteran and her partner, as well as internet articles that link excessive bleeding with fibroids.  Therefore, the Board finds that this evidence constitutes new evidence as it was not previously before agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a gynecological disability.  The issue of entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy is discussed in the remand portion below.


ORDER

The claim that the decision to deny service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy, was clearly and unmistakably erroneous is denied.

New and material evidence having been received, the claim to reopen the issue of entitlement to service connection for fibroids, status post total abdominal hysterectomy and bilateral salpingo oophorectomy is granted.


REMAND

The Veteran has submitted additional internet evidence that suggests an association between fibroids and excessive bleeding.  The Veteran has also submitted lay testimony that her heavy menstruation during service resulted in significant blood loss.   The Board finds that a new VA examination is necessary to address the Veteran's new evidence and her lay assertions.  Therefore, the Board requires that the Veteran be afforded a VA examination to determine if the Veteran has a disability related to service.   

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her gynecological symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  VA should obtain and associate with the claims file all outstanding VA treatment records.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

3.  After associating all pertinent outstanding records with the claims file, VA should schedule the Veteran for a VA gynecological examination.  The examiner should review the claims file and address the following questions:

a.)  Based on the statements that the Veteran had significant bleeding during service, is it at least as likely as not that the Veteran's fibroids were the underlying cause of the bleeding?  The examiner should address the internet articles submitted by the Veteran associating such bleeding with fibroids.  The examiner should also address the Veteran's lay statements, as well as her gynecological findings during service. 

b.)  Is it at least as likely as not that any current gynecological disability, or disability diagnosed during the course of the claim to include fibroids, hysterectomy, and oophorectomy, is causally or etiologically related to service?  The examiner should consider the Veteran's lay statements.  

All findings and conclusions should be set forth in a legible report and contain a rationale for any opinions proffered.

4.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising her of the time, date, and location of the scheduled examination and must reflect that it was sent to her last known address of record.  If she fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

5.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



                       ____________________________________________
	L.M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



